DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-21 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/13/21 was filed after the mailing date of the Claims on 1/29/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garagiola, et al. [US 20190042620] in view of Lobban, et al. [US 20180183768].
As per claim 1:	Garagiola, et al. teach a computer-implemented method, comprising:
determining, at a data requester node of an index blockchain network that i) includes a sharing platform node, a plurality of data provider nodes, and the data request node [Garagiola: 0002], and that ii) maintains index information sets shared by the plurality of data provider nodes of the index blockchain network [Garagiola: Fig.1A; shows peers for consensus 106 and generates index on transaction data 110. The claimed sharing platform node, data provider nodes, and request node can be given the broadest interpretation (BRI) as nodes, computers, devices, or peers per se. See also para 0025-0026], a target index information set that corresponds to target data recorded in the index blockchain network, wherein the target index information set comprises a ciphertext index of the target data and member information of a target data provider node of the index blockchain network that has the target data; [Garagiola: 0027-0029; The claim “target” can be given the BRI as relating to a node, device, peer, or a receiver per se and member information per the BRI can be a user, client, or participant. Thus, the target data and member information in association to target index can be participant(s) associated to an address and other various information (e.g. key, signature, hash, ID) of a node. As such target index can be an index of the participant associated to assets and/or transaction and other information particular to the node. See also para 0031-0032, 0036-0037 (ciphertext index)]
initiating, at the data requester node and through the sharing platform node of the index blockchain network, a data acquisition request to the target data provider node, wherein the data acquisition request comprises the ciphertext index of the target data; and [Garagiola: 0036-0042; blockchain system may include certain common blockchain elements, such as a group of assigned peers which participate in the blockchain transaction addition and validation process (consensus). Any of the blockchain peer nodes may initiate new transactions and seek to write to the blockchain immutable ledger. Smart contracts can themselves be used to identify rules associated with index data requirements and usage. The components may include a first component, such as peer nodes which may identify any new transactions, process the data in the transactions and broadcast the data to the other peers for approval/consensus (para 0042). As such, the data in the transactions (as discussed above) can be the ciphertext index of a target data which was broadcasted to other peers to perform approval /consensus process (can be sharing platform node). See also para 0047-0048]
receiving, at the data requester node and from the sharing platform node of the index blockchain network [Garagiola: 0052-0053; include a subset of index entries of the blockchain index which are encrypted with a same or different cryptographic key. Further include identifying a blockchain transaction, broadcasting the blockchain transaction to a plurality of blockchain peers for a consensus decision, receiving a response corresponding to the consensus decision, and updating a blockchain index based on the blockchain transaction, and the updated blockchain index may include a range of values and a masked portion of data. Thus, the peers (that perform approval /consensus process) can be a sharing platform node], response data that is encrypted by the target data provider node by using an identity public key of the data requester node. [As rejected under a secondary reference, discussion below]
Garagiola include a subset of index entries of the blockchain index which are encrypted with a same or different cryptographic key. Further include identifying a blockchain transaction, broadcasting the blockchain transaction to a plurality of blockchain peers for a consensus decision, receiving a response corresponding to the consensus decision, and updating a blockchain index based on the blockchain transaction, and the updated blockchain index may include a range of values and a masked portion of data [Garagiola: 0052-0053]. Thus, the peers (that perform approval /consensus process) can be one of a sharing platform node. Thus, Garagiola discloses receiving, at the data requester node and from the sharing platform node of the index blockchain network. Garagiola also discloses a subset or all index entries are encrypted with the same or a different cryptographic method and/or secret key [Garagiola: 0048]. However, Garagiola did not further include “response data that is encrypted by the target data provider node by using an identity public key of the data requester node”.
Lobban discloses all parties to business transactions may replace their existing systems of record with the shared, distributed ledger platform [Lobban: 0091]. Further, Lobban discusses various shared key techniques that includes sender public key and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lobban with Garagiola to teach response data can be encrypted by the target data provider node by using an identity public key of the data requester node for the reason to provide protection of (target) data and uniquely associated to a requester.
Claim 2:  Garagiola: 0046-0048; discussing the computer-implemented method of claim 1, wherein determining the target index information set that corresponds to target data recorded in the index blockchain comprises: generating the ciphertext index of the target data based on known information about the target data; and initiating a query request to the sharing platform node, wherein the query request comprises the ciphertext index to instruct the sharing platform node to query, at the index blockchain network, for the target index information set that includes the ciphertext index. 
 node.
Claim 4:  Garagiola: 0046-0048; discussing the computer-implemented method of claim 3, wherein determining the target index information set that corresponds to the target data recorded in the index blockchain network comprises: generating target ciphertext index of the target data based on known information about the target data; and querying, at the ledger data of the index blockchain network maintained by the data requester node, for the target index information set that includes the ciphertext index.
Claim 5:  As rejected according to claim 1 [Garagiola: 0048 and in view of Lobban: 0060, 0099; with the same motivation]; discussing the computer-implemented method of claim 1, wherein the data acquisition request further comprises the identity public key of the data requester node and a signature of the data requester node generated by using an identity private key of the data requester node.
Claim 6:  As rejected according to claim 1 [Garagiola: 0048 and in view of Lobban: 0060, 0099; with the same motivation]; discussing the computer-implemented method of claim 1, wherein the response data further comprises a signature of the target data provider node generated by using an identity private key of the target data provider node.
Claim 7:  Garagiola: 0030; discussing the computer-implemented method of claim 1, wherein the target index information set comprises a hash value of the target data, and wherein the method further comprises: performing a hash computation on decrypted data corresponding to the response data; and in response to determining that a 
Claim 8:  Garagiola: 0052-0055; discussing the computer-implemented method of claim 1, further comprising: initiating a complaint request associated with the target data to the sharing platform node, wherein the complaint request comprises a complaint reason and related data; and in response to successful verification of legitimacy of the complaint reason based on the related data by the sharing platform node or a smart contract invoked by the sharing platform from the index blockchain network, adding an invalid identifier to the target index information set in the index blockchain network. 
Claim 9:  Garagiola: 0022, 0047; discussing the computer-implemented method of claim 8, further comprising: submitting a transaction of a complaint type to the index blockchain network to invoke the smart contract for processing the complaint request, wherein the transaction comprises the complaint reason and the related data.
Claim 10:  Garagiola: 0025, 0047; discussing the computer-implemented method of claim 1, further comprising: publishing a data sharing event between the data requester node and the target data provider node to a transaction blockchain network, wherein the data requester node is configured as a node of the transaction blockchain network.
Claim 11:  Garagiola: 0025, 0047; discussing the computer-implemented method of claim 10, further comprising: sending the data sharing event to the sharing platform, so the sharing platform publishes the data sharing event to the transaction blockchain network, wherein the sharing platform is configured as a node of the transaction blockchain network.
As per claim 12:	Garagiola, et al. teach a computer-implemented system, comprising: 
one or more computers; and [Garagiola: 0013]
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers [Garagiola: 0013], perform operations comprising: 
determining, at a data requester node of an index blockchain network that i) includes a sharing platform node, a plurality of data provider nodes, and the data request node [Garagiola: 0002], and that ii) maintains index information sets shared by the plurality of data provider nodes of the index blockchain network [Garagiola: Fig.1A; shows peers for consensus 106 and generates index on transaction data 110. The claimed sharing platform node, data provider nodes, and request node can be given the broadest interpretation (BRI) as nodes, computers, devices, or peers per se. See also para 0025-0026], a target index information set that corresponds to target data recorded in the index blockchain network, wherein the target index information set comprises a ciphertext index of the target data and member information of a target data provider node of the index blockchain network that has the target data;  [Garagiola: 0036-0042; blockchain system may include certain common blockchain elements, such as a group of assigned peers which participate in the blockchain transaction addition and validation process (consensus). Any of the blockchain peer nodes may initiate new transactions and seek to write to the blockchain immutable ledger. Smart contracts can themselves be used to identify rules associated with index data requirements and usage. The components may include a first component, such as peer nodes which may identify any new transactions, process the data in the transactions and broadcast the data to the other peers for approval/consensus (para 0042). As such, the data in the transactions (as discussed above) can be the ciphertext index of a target data which was broadcasted to other peers to perform approval /consensus process (can be sharing platform node). See also para 0047-0048]
initiating, at the data requester node and through the sharing platform node of the index blockchain network, a data acquisition request to the target data provider node, wherein the data acquisition request comprises the ciphertext index of the target data; and [Garagiola: 0036-0042; blockchain system may include certain common blockchain elements, such as a group of assigned peers which participate in the blockchain transaction addition and validation process (consensus). Any of the blockchain peer nodes may initiate new transactions and seek to write to the blockchain immutable ledger. Smart contracts can themselves be used to identify rules associated with index data requirements and usage. The components may include a first component, such as peer nodes which may identify any new transactions, process the data in the transactions and broadcast the data to the other peers for approval/consensus (para 0042). As such, the data in the transactions (as discussed above) can be the ciphertext index of a target data which was broadcasted to other peers to perform approval /consensus process (can be sharing platform node). See also para 0047-0048]
receiving, at the data requester node and from the sharing platform node of the index blockchain network [Garagiola: 0052-0053; include a subset of index entries of the blockchain index which are encrypted with a same or different cryptographic key. Further include identifying a blockchain transaction, broadcasting the blockchain transaction to a plurality of blockchain peers for a consensus decision, receiving a response corresponding to the consensus decision, and updating a blockchain index based on the blockchain transaction, and the updated blockchain index may include a range of values and a masked portion of data. Thus, the peers (that perform approval /consensus process) can be a sharing platform node], response data that is encrypted by the target data provider node by using an identity public key of the data requester node. [As rejected under a secondary reference, discussion below]
Garagiola include a subset of index entries of the blockchain index which are encrypted with a same or different cryptographic key. Further include identifying a blockchain transaction, broadcasting the blockchain transaction to a plurality of blockchain peers for a consensus decision, receiving a response corresponding to the consensus decision, and updating a blockchain index based on the blockchain transaction, and the updated blockchain index may include a range of values and a masked portion of data [Garagiola: 0052-0053]. Thus, the peers (that perform approval /consensus process) can be one of a sharing platform node. Thus, Garagiola discloses receiving, at the data requester node and from the sharing platform node of the index blockchain network. Garagiola also discloses a subset or all index entries are encrypted with the same or a different cryptographic method and/or secret key [Garagiola: 0048]. However, Garagiola did not further include “response data that is encrypted by the target data provider node by using an identity public key of the data requester node”.
Lobban discloses all parties to business transactions may replace their existing systems of record with the shared, distributed ledger platform [Lobban: 0091]. Further, Lobban discusses various shared key techniques that includes sender public key and recipient public key [Lobban: 0099].  There may be an encrypted payload which is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lobban with Garagiola to teach response data can be encrypted by the target data provider node by using an identity public key of the data requester node for the reason to provide protection of (target) data and uniquely associated to a requester.
Claim 13:  Garagiola: 0046-0048; discussing the computer-implemented system of claim 12, wherein determining the target index information set that corresponds to target data recorded in the index blockchain comprises: generating the ciphertext index of the target data based on known information about the target data; and initiating a query request to the sharing platform node, wherein the query request comprises the ciphertext index to instruct the sharing platform node to query, at the index blockchain network, for the target index information set that includes the ciphertext index. 
 node.
Claim 15:  Garagiola: 0046-0048; discussing the computer-implemented system of claim 14, wherein determining the target index information set that corresponds to the target data and recorded in the index blockchain network comprises: generating target ciphertext index of the target data based on known information about the target data; and querying, at the ledger data of the index blockchain network maintained by the data requester node, for the target index information set that includes the ciphertext index.
Claim 16:  As rejected according to claim 12 [Garagiola: 0048 and in view of Lobban: 0060, 0099; with the same motivation]; discussing the computer-implemented system of claim 12, wherein the data acquisition request further comprises the identity public key of the data requester node and a signature of the data requester node generated by using an identity private key of the data requester node.
Claim 17:  As rejected according to claim 12 [Garagiola: 0048 and in view of Lobban: 0060, 0099; with the same motivation]; discussing the computer-implemented system of claim 12, wherein the response data further comprises a signature of the target data provider node generated by using an identity private key of the target data provider node.
Claim 18:  Garagiola: 0030; discussing the computer-implemented system of claim 12, wherein the target index information set comprises a hash value of the target data, and wherein the operations further comprise: performing a hash computation on decrypted data corresponding to the response data; and in response to determining that a 
Claim 19:  Garagiola: 0052-0055; discussing the computer-implemented system of claim 12, wherein the operations further comprise: initiating a complaint request associated with the target data to the sharing platform node, wherein the complaint request comprises a complaint reason and related data; and in response to successful verification of legitimacy of the complaint reason based on the related data by the sharing platform node or a smart contract invoked by the sharing platform node from the index blockchain network, adding an invalid identifier to the target index information set in the index blockchain network. 
Claim 20:  Garagiola: 0022, 0047; discussing the computer-implemented system of claim 19, wherein the operations further comprise: submitting a transaction of a complaint type to the index blockchain network to invoke the smart contract for processing the complaint request, wherein the transaction comprises the complaint reason and the related data.
As per claim 21:	Garagiola, et al. teach a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: 
determining, at a data requester node of an index blockchain network that i) includes a sharing platform node, a plurality of data provider nodes, and the data request node [Garagiola: 0002, and that ii) maintains index information sets shared by the plurality of data provider nodes of the index blockchain network [Garagiola: Fig.1A; shows peers for consensus 106 and generates index on transaction data 110. The claimed sharing platform node, data provider nodes, and request node can be given the broadest interpretation (BRI) as nodes, computers, devices, or peers per se. See also para 0025-0026], a target index information set that corresponds to target data recorded in the index blockchain network, wherein the target index information set comprises a ciphertext index of the target data and member information of a target data provider node of the index blockchain network that has the target data;] [Garagiola: 0036-0042; blockchain system may include certain common blockchain elements, such as a group of assigned peers which participate in the blockchain transaction addition and validation process (consensus). Any of the blockchain peer nodes may initiate new transactions and seek to write to the blockchain immutable ledger. Smart contracts can themselves be used to identify rules associated with index data requirements and usage. The components may include a first component, such as peer nodes which may identify any new transactions, process the data in the transactions and broadcast the data to the other peers for approval/consensus (para 0042). As such, the data in the transactions (as discussed above) can be the ciphertext index of a target data which was broadcasted to other peers to perform approval /consensus process (can be sharing platform node). See also para 0047-0048]
initiating, at the data requester node and through the sharing platform node of the index blockchain network, a data acquisition request to the target data provider node, wherein the data acquisition request comprises the ciphertext index of the target data; and [Garagiola: 0036-0042; blockchain system may include certain common blockchain elements, such as a group of assigned peers which participate in the blockchain transaction addition and validation process (consensus). Any of the blockchain peer nodes may initiate new transactions and seek to write to the blockchain immutable ledger. Smart contracts can themselves be used to identify rules associated with index data requirements and usage. The components may include a first component, such as peer nodes which may identify any new transactions, process the data in the transactions and broadcast the data to the other peers for approval/consensus (para 0042). As such, the data in the transactions (as discussed above) can be the ciphertext index of a target data which was broadcasted to other peers to perform approval /consensus process (can be sharing platform node). See also para 0047-0048]
receiving, at the data requester node and from the sharing platform node of the index blockchain network [Garagiola: 0052-0053; include a subset of index entries of the blockchain index which are encrypted with a same or different cryptographic key. Further include identifying a blockchain transaction, broadcasting the blockchain transaction to a plurality of blockchain peers for a consensus decision, receiving a response corresponding to the consensus decision, and updating a blockchain index based on the blockchain transaction, and the updated blockchain index may include a range of values and a masked portion of data. Thus, the peers (that perform approval /consensus process) can be a sharing platform node], response data that is encrypted by the target data provider node by using an identity public key of the data requester node. [As rejected under a secondary reference, discussion below]
Garagiola include a subset of index entries of the blockchain index which are encrypted with a same or different cryptographic key. Further include identifying a blockchain transaction, broadcasting the blockchain transaction to a plurality of blockchain peers for a consensus decision, receiving a response corresponding to the consensus decision, and updating a blockchain index based on the blockchain transaction, and the updated blockchain index may include a range of values and a masked portion of data [Garagiola: 0052-0053]. Thus, the peers (that perform approval /consensus process) can be one of a sharing platform node. Thus, Garagiola discloses receiving, at the data requester node and from the sharing platform node of the index 
Lobban discloses all parties to business transactions may replace their existing systems of record with the shared, distributed ledger platform [Lobban: 0091]. Further, Lobban discusses various shared key techniques that includes sender public key and recipient public key [Lobban: 0099].  There may be an encrypted payload which is encrypted with the random master key and a random nonce (this is the same for all recipients); a random recipient nonce that also is the same for all recipients; and for each recipient, the master key encrypted with the shared key of the sender's private key and recipients public key. This master key container is unique per recipient, and is only transmitted to that recipient [Lobban: 0100]. As such, response data can be the master key encrypted with the shared key of the sender's private key (e.g. target data provider node) and recipients public key (e.g. requester node). Thus, Lobban obviously suggests response data can be “encrypted by the target data provider node by using an identity public key of the data requester node” where motivation would provide protection to (target) data that is unique per requester.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lobban with Garagiola to teach response data can be encrypted by the target data provider node by using an identity public key of the data requester node for the reason to provide protection of (target) data and uniquely associated to a requester.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/           Examiner, Art Unit 2435 

/JOSEPH P HIRL/           Supervisory Patent Examiner, Art Unit 2435